
	

113 S2121 IS: Repeal REAL ID Act
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2121
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Walsh (for himself, Mr. Begich, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To repeal title II of the REAL ID Act of 2005.
	
	1.Short titleThis Act may be cited as the Repeal REAL ID Act.
		2.Repeal of title II of the REAL ID Act of 2005Title II of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is
			 repealed.
		
